HAZEL, District Judge.
The articles in question, consisting of crochet yokes, are ornaments, and not trimmings. The evidence taken in this court sustains the contention of the importer. The case of Garrison, Wright & Co. v. U. S. (C. C.) 121 Fed. 149, would seem decisive of the propositions argued at the hearing. It follows that the merchandise is dutiable at 45 per cent, under Tariff Act July 24, 1897, c. 11, § 1, Schedule J, par. 322, 30 Stat. 179 [U. S. Comp. St. 1901, p. 1661], and not as trimmings as returned by the appraiser, nor as laces as found by the board.
So ordered.